Title: John Adams to Abigail Adams, 5 December 1792
From: Adams, John
To: Adams, Abigail


My dearest Friend
Philadelphia Decr 5. 1792
last night I arrived at Philadelphia in tolerable Health and found our Friends all well. I have concluded to accept of the kind offer of Mr and Mrs Otis and taken a bed in their House. Thomas is charmingly accommodated and is very well. This Day decides whether I shall be a Farmer or a Statesman after next March. They have been flickering in the Newspapers and caballing in Parties: but how the result will be I neither know nor care. I have met a very cordial and friendly reception from the Senate. All lament that Mrs Adams is not here: but none of them so much / as her Friend forever
John Adams
